(PNC LOGO) [l41122l4112201.gif]
Waiver and Second Amendment
to Loan Documents
     THIS WAIVER AND SECOND AMENDMENT TO LOAN DOCUMENTS (this “Amendment”) is
made as of November 12th, 2010 by and between PARKVALE FINANCIAL CORPORATION
(the “Borrower”), and PNC BANK, NATIONAL ASSOCIATION (the “Bank”).
BACKGROUND
     A. The Borrower has executed and delivered to the Bank one or more
promissory notes, letter agreements, loan agreements, security agreements,
mortgages, pledge agreements, collateral assignments, and other agreements,
instruments, certificates and documents, some or all of which are more fully
described on attached Exhibit A, which is made a part of this Amendment
(collectively as amended from time to time, the “Loan Documents”) which evidence
or secure some or all of the Borrower’s obligations to the Bank for one or more
loans or other extensions of credit (the “Obligations”).
     B. The Borrower and the Bank desire to amend the Loan Documents, and to
waive certain defaults thereunder, as provided for in this Amendment.
     NOW, THEREFORE, in consideration of the mutual covenants herein contained
and intending to be legally bound hereby, the parties hereto agree as follows:
          1. Certain of the Loan Documents are amended, and certain defaults
under the Loan Documents are waived, as set forth in Exhibit A. Any and all
references to any Loan Document in any other Loan Document shall be deemed to
refer to such Loan Document as amended by this Amendment. This Amendment is
deemed incorporated into each of the Loan Documents. Any initially capitalized
terms used in this Amendment without definition shall have the meanings assigned
to those terms in the Loan Documents. To the extent that any term or provision
of this Amendment is or may be inconsistent with any term or provision in any
Loan Document, the terms and provisions of this Amendment shall control.
          2. The Borrower hereby certifies that: (a) all of its representations
and warranties in the Loan Documents, as amended by this Amendment, are, except
as may otherwise be stated in this Amendment: (i) true and correct as of the
date of this Amendment, (ii) ratified and confirmed without condition as if made
anew, and (iii) incorporated into this Amendment by reference, (b) no Event of
Default or event which, with the passage of time or the giving of notice or
both, would constitute an Event of Default, exists under any Loan Document which
will not be cured by the execution and effectiveness of this Amendment, (c) no
consent, approval, order or authorization of, or registration or filing with,
any third party is required in connection with the execution, delivery and
carrying out of this Amendment or, if required, has been obtained, and (d) this
Amendment has been duly authorized, executed and delivered so that it
constitutes the legal, valid and binding obligation of the Borrower, enforceable
in accordance with its terms. The Borrower confirms that the Obligations remain
outstanding without defense, set off, counterclaim, discount or charge of any
kind as of the date of this Amendment.
          3. The Borrower hereby confirms that all collateral for the
Obligations, including liens, security interests, mortgages, and pledges granted
by the Borrower or third parties (if applicable),

1



--------------------------------------------------------------------------------



 



shall continue unimpaired and in full force and effect, and shall cover and
secure all of the Borrower’s existing and future Obligations to the Bank, as
modified by this Amendment.
          4. As a condition precedent to the effectiveness of this Amendment,
the Borrower shall comply with the terms and conditions (if any) specified in
Exhibit A.
          5. To induce the Bank to enter into this Amendment, the Borrower
waives and releases and forever discharges the Bank and its officers, directors,
attorneys, agents, and employees from any liability, damage, claim, loss or
expense of any kind that it may have against the Bank or any of them arising out
of or relating to the Obligations. The Borrower further agrees to indemnify and
hold the Bank and its officers, directors, attorneys, agents and employees
harmless from any loss, damage, judgment, liability or expense (including
attorneys’ fees) suffered by or rendered against the Bank or any of them on
account of any claims arising out of or relating to the Obligations. The
Borrower further states that it has carefully read the foregoing release and
indemnity, knows the contents thereof and grants the same as its own free act
and deed.
          6. This Amendment may be signed in any number of counterpart copies
and by the parties to this Amendment on separate counterparts, but all such
copies shall constitute one and the same instrument. Delivery of an executed
counterpart of a signature page to this Amendment by facsimile transmission
shall be effective as delivery of a manually executed counterpart. Any party so
executing this Amendment by facsimile transmission shall promptly deliver a
manually executed counterpart, provided that any failure to do so shall not
affect the validity of the counterpart executed by facsimile transmission.
          7. This Amendment will be binding upon and inure to the benefit of the
Borrower and the Bank and their respective heirs, executors, administrators,
successors and assigns.
          8. This Amendment has been delivered to and accepted by the Bank and
will be deemed to be made in the State where the Bank’s office indicated in the
Loan Documents is located. This Amendment will be interpreted and the rights and
liabilities of the parties hereto determined in accordance with the laws of the
State where the Bank’s office indicated in the Loan Documents is located,
excluding its conflict of laws rules.
          9. Except as amended hereby, the terms and provisions of the Loan
Documents remain unchanged, are and shall remain in full force and effect unless
and until modified or amended in writing in accordance with their terms, and are
hereby ratified and confirmed. Except as expressly provided herein, this
Amendment shall not constitute an amendment, waiver, consent or release with
respect to any provision of any Loan Document, a waiver of any default or Event
of Default under any Loan Document, or a waiver or release of any of the Bank’s
rights and remedies (all of which are hereby reserved). The Borrower expressly
ratifies and confirms the confession of judgment (if applicable) and waiver of
jury trial provisions contained in the Loan Documents.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK -
SIGNATURES APPEAR ON PAGE 3]

2



--------------------------------------------------------------------------------



 



     WITNESS the due execution of this Amendment as a document under seal as of
the date first written above.

                      ATTEST:           PARKVALE FINANCIAL CORPORATION    
 
                   
 
      By:   /s/ Gilbert A Riazzi
 
   
Print Name:
              (SEAL)    
Title:
 
 
      Print Name: Gilbert A Riazzi        
 
      Title: Chief Financial Officer                                   PNC BANK,
NATIONAL ASSOCIATION    
 
                   
 
          By:   /s/ John S. O’Malley    
 
              (SEAL)                 Print Name: John S. O’Malley              
  Title: Assistant Vice President    

3



--------------------------------------------------------------------------------



 



EXHIBIT A TO
WAIVER AND SECOND AMENDMENT TO LOAN DOCUMENTS
DATED AS OF NOVEMBER 12, 2010 (PARKVALE FINANCIAL CORPORATION)

A.   The “Loan Documents” that are the subject of this Amendment include the
following (as any of the foregoing have been previously amended, modified or
otherwise supplemented):

  1.   Letter Agreement dated December 30, 2008 (the “Letter Agreement”).     2.
  Term Note dated December 30, 2008, in the principal amount of $25,000,000,
executed and delivered by the Borrower to the Bank.     3.   Pledge Agreement
dated December 30, 2008, made and delivered by the Borrower to the Bank (the
“2008 Pledge Agreement”).     4.   Pledge Agreement dated November 12, 2010,
made and delivered by the Borrower to the Bank (the “2010 Pledge Agreement”).  
  5.   Control Agreement dated November 12, 2010, among the Borrower, the Bank
and PNC Capital Markets LLC, as custodian (the “Control Agreement”).     6.  
All other documents, instruments, agreements, and certificates executed and
delivered in connection with the Loan Documents listed in this Section A.

B.   Waiver. The Borrower has acknowledged and agreed with the Bank that the
Borrower failed to comply with the financial covenant set forth in clause (1) of
Section B. of Exhibit A to the Letter Agreement for the periods ended June 30,
2010 and September 30, 2010. The Borrower’s failure to comply with the foregoing
covenant constitutes an Event of Default under the Loan Documents. The Borrower
has requested that the Bank waive such Event of Default. In reliance upon the
Borrower’s representations and warranties and subject to the terms and
conditions herein set forth, the Bank agrees to grant a waiver of the Borrower’s
non-compliance with the above-referenced covenant and of the Event of Default
that would otherwise result from a violation of such covenant, solely for the
above-referenced periods. The Borrower agrees that it will hereafter comply
fully with these covenants and all other provisions of the Loan Documents, which
remain in full force and effect except as modified by this Amendment. Except as
expressly described in this Amendment, this waiver shall not constitute (a) a
modification or an alteration of the terms, conditions or covenants of the Loan
Documents or (b) a waiver, release or limitation upon the Bank’s exercise of any
of its rights and remedies thereunder, which are hereby expressly reserved. This
waiver shall not relieve or release the Borrower in any way from any of its
respective duties, obligations, covenants or agreements under the Loan Documents
or from the consequences of any Event of Default thereunder, except as expressly
described above. This waiver shall not obligate the Bank, or be construed to
require the Bank, to waive any other Events of Default or defaults, whether now
existing or which may occur after the date of this waiver.   C.   The Letter
Agreement is hereby amended as follows:

  1.   Section B.(l) of Exhibit A is hereby amended to read as follows:

A-1



--------------------------------------------------------------------------------



 



  “(1)   While the Loan is outstanding, the Borrower will maintain, measured for
each fiscal quarter, as of the end of each fiscal quarter, commencing with the
quarter ending March 31, 2009, a Return on Average Assets of at least: (a) 0.20%
as of the end of each quarter ending in 2009; (b) 0.25% as of the end of each
quarter ending in 2010; (c) 0.30% as of the end of each quarter ending in 2011;
(d) 0.40% as of the end of each quarter ending in 2012; and (e) 0.50% as of the
end of each quarter ending in 2013.”

  2.   Section B.(5) of Exhibit A is hereby amended to read as follows:

  “(5)   The Borrower will maintain at all times a minimum Holding Company
Liquidity of $2,500,000 through March 30, 2011; between March 31, 2011 and
June 29, 2011, the Borrower will maintain at all times a minimum Holding Company
Liquidity of $3,000,000; and at June 30, 2011 and at all times thereafter while
the Loan is outstanding, the Borrower will maintain at all times a minimum
Holding Company Liquidity of $3,500,000.”

     3. The following definitions of “Eligible Investment Securities”, “Holding
Company Liquidity” and “Return on Average Assets” are amended and restated to
read in full as follows:
     “Eligible Investment Securities” means (a) U.S. denominated fixed-rate,
non-amortizing, non-mortgage backed, senior debt securities of fixed maturity,
issued directly by any of the Federal Home Loan Banks, the Federal National
Mortgage Association, the Federal Home Loan Mortgage Corporation, or the Federal
Farm Credit Bank, (b) U.S. denominated fixed or floating rate, fully modified
pass-through certificates in book-entry form, for which the full and timely
payment of principal and interest are guaranteed by the Government National
Mortgage Association, the Federal National Mortgage Association, or the Federal
Home Loan Mortgage Corporation, (c) Negotiable debt obligations issued by the
U.S. Treasury Department having a remaining maturity at issuance of either
(i) not more than one year (bills), (ii) more than one year but not more than
ten years (notes), or (iii) more than ten years (bonds), (d) U.S. denominated
fixed-rate municipal bonds or notes rated at least A and with a minimum par
value of $250,000 per CUSIP and (e) common stock of The PNC Financial Services
Group, Inc., Bank of America Corporation and F.N.B. Corporation and of any other
publicly traded corporation approved by the Bank in its sole discretion at the
request of the Borrower.
     “Holding Company Liquidity” means the sum of Borrower’s unrestricted and
unencumbered cash on hand plus the funds on deposit in the “Pledged Account” (as
such term is defined in Section D of Exhibit A) plus the fair market value of
Borrower’s unrestricted and unencumbered Eligible Investment Securities;
provided, however, that, for purposes of this definition, the equity securities
referred to in clause (e) of the definition of Eligible Investment Securities
shall be valued at 75% of their fair market value and the aggregate value
thereof (determined on such basis) shall not exceed $500,000.
     “Return on Average Assets” means, on a consolidated basis, a Return on
Average Assets for each fiscal quarter, as reported in the Borrower’s SEC
filings, excluding the effect of any impairment of intangible assets (including
goodwill).

A-2



--------------------------------------------------------------------------------



 



     4. Exhibit A is hereby amended by inserting at the end thereto a new
Section D which shall read in full as follows:
D. AFFIRMATIVE COVENANT
(1) On or before November 12, 2010 (the “Second Amendment Effective Date”), the
Borrower shall establish at PNC Capital Markets LLC (the “Custodian”) a
securities account, account number 435001896 (the “Pledged Account”), and shall
cause to be deposited therein an amount equal to at least $2,200,000. On or
before the Second Amendment Effective Date, the Borrower shall (i) pursuant to a
Pledge Agreement dated November 12, 2010 (the “2010 Pledge Agreement”), grant to
the Bank a security interest in the Pledged Account and all funds or other
assets in or credited thereto and (ii) grant the Bank “control” over the Pledged
Account pursuant to a Control Agreement dated November 12, 2010 among the
Borrower, the Custodian and the Bank (the “2010 Control Agreement”). On or
before (x) November 26, 2010, the Borrower shall deposit additional cash into
the Pledged Account such that, by November 26, 2010, the balance in the Pledged
Account shall be no less than $2,500,000, (y) March 31, 2011, the Borrower shall
deposit additional cash into the Pledged Account such that, by March 31, 2011,
the balance in the Pledged Account shall be no less than $3,000,000 and
(z) June 30, 2011, the Borrower shall deposit additional cash into the Pledged
Account such that by June 30, 2011 and at all times thereafter, the balance in
the Pledged Account shall be no less than $3,500,000.

D.   Conditions to Effectiveness of Amendment: The Bank’s willingness to agree
to the amendments and waivers set forth in this Amendment is subject to the
prior satisfaction of the following conditions:

  1.   Execution by all parties and delivery to the Bank of this Amendment.    
2.   Execution by all parties of the 2010 Pledge Agreement and the 2010 Control
Agreement and the Borrower depositing in the Pledged Account an amount equal to
at least $2,200,000.     3.   Payment to the Bank by the Borrower of an
amendment fee in the amount of $15,000.

A-3